Citation Nr: 1431412	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posterior medial tear of the left shoulder (left shoulder disability).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posterior labral tear of the right shoulder (right shoulder disability).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to a rating higher than 10 percent for impairment of the ulna, right elbow, status post open reduction and internal fixation (right elbow disability).

5.  Entitlement to service connection for posterior medial tear of the left shoulder (left shoulder disability).

6.  Entitlement to service connection for posterior labral tear of the right shoulder (right shoulder disability).

7.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's rating for his right elbow disability was subsequently increased to 10 percent in a September 2010 rating decision.  The issue listed on the title page reflects this partial grant.  The Veteran filed a notice of disagreement with that rating decision as well, indicating that he was not fully satisfied with this increased evaluation.  As such, his appeal for a higher rating continues.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993)(finding that a claimant is presumed to be seeking the maximum available benefit for a given disability).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2014.  A transcript of the hearing is associated with the claims file.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  The Veteran has stated that he is unemployable due to his inability to use his upper body.  See January 2014 hearing transcript.  As such, this issue has been included on the title page.

The issues of service connection for bilateral shoulder disabilities and CTS and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for his bilateral shoulder conditions and bilateral carpal tunnel syndrome in a December 2007 rating decision.  Additional evidence was received within one year.  These claims were readjudicated and again denied in a September 2008 rating decision.

2.  The evidence received since the September 2008 rating decision raises a reasonable possibility of substantiating the bilateral shoulder disability claims.

3.  The evidence received since the September 2008 rating decision raises a reasonable possibility of substantiating the bilateral carpal tunnel syndrome (CTS) claim.

5.  The Veteran's right elbow disability is characterized by painful motion and a noncompensable degree of limitation of flexion.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2013).

2.  New and material evidence has been received with respect to the claim of service connection for left shoulder disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received with respect to the claim of service connection for right shoulder disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received with respect to the claim of service connection for bilateral carpal tunnel syndrome and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for a rating higher than 10 percent for impairment of the ulna, right elbow, status post open reduction and internal fixation, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5211 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., February 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, sought information regarding the Veteran's theory of etiology, and sought information as to any changes in the right elbow disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Shoulders

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's original claims of service connection for left and right shoulder conditions were denied in a December 2007 rating decision because the evidence did not show a shoulder injury or condition in service and there was no evidence causally linking the Veteran's shoulder conditions to his service connected right elbow disability.  Additional evidence was received within one year and these claims were readjudicated in a September 2008 rating decision, which found that the additional evidence continued to fail to establish a causal link between the Veteran's service connected right elbow disability and his shoulder conditions.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a claim to reopen in January 2010 by submitting a private medical opinion stating that the Veteran had developed degenerative changes in the right shoulder secondary to his right elbow disability.  Confusingly, this private doctor, J.M.D., did not provide a rationale for this opinion and, instead, in his conclusion specifically stated that he could not understand how a causal link could be drawn between the Veteran's in-service ulna fracture and his current shoulder disabilities.  The Veteran has since submitted another private opinion by Dr. J.M.D. that amended the conclusions section to state that the Veteran's bilateral shoulder disabilities were at least as likely as not a result of the Veteran's ulna fracture and his military service.  The rationale provided aligns more closely with secondary service connection.  This is sufficient to satisfy the criteria for reopening a claim of service connection for left and right shoulder conditions.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - Carpal Tunnel Syndrome

The Veteran's original claim of service connection for bilateral carpal tunnel syndrome (CTS) was denied in a December 2007 rating decision because the evidence did not show a diagnosis of or treatment for CTS during service and there was no evidence causally linking the Veteran's CTS to his military service.  Additional evidence was received within one year and this claim was readjudicated in a September 2008 rating decision, which found that the while the additional evidence confirmed a diagnosis of CTS, it warranted no change in the prior denial of service connection.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1367-68; 38 C.F.R. § 3.156(b).

The Veteran filed a claim to reopen in January 2010.  Additional medical evidence submitted continues to show a current diagnosis of CTS; a fact that was not disputed in the prior denial.  At his January 2014 hearing, the Veteran reported being told by a neurologist that his CTS was due to his service as a mechanic on airplanes.  There is no record of this finding.  The new evidence does not relate to the unestablished fact of a causal link between the Veteran's CTS and his military service.

At his January 2014 hearing, the Veteran also testified that his CTS began following his elbow surgery.  As the Veteran is service connected for a right elbow disability, this assertion was sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, it is sufficient to satisfy the criteria for reopening a claim of service connection for CTS.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Increased Rating - Right Elbow

The Veteran was originally granted service connection for impairment of the ulna, right elbow, status post open reduction and internal fixation in a June 1996 rating decision.  At that time, this disability was given a noncompensable (0 percent) rating, effective August 14, 1995.

The Veteran filed a claim for an increased rating in June 2007, which was denied in a December 2007 rating decision and again in September 2008 after the Veteran submitted duplicative evidence.  The Veteran did not appeal that September 2008 rating decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed another claim for an increased rating in January 2010.

During the pendency of this appeal, the Veteran was awarded a separate 10 percent rating under Diagnostic Code 7804 for a painful scar and a noncompensable (0 percent) rating under Diagnostic Code 7805, effective January 17, 2012.  The Veteran did not appeal that rating decision and so these claims are not before the Board.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his January 2010 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The record shows that the Veteran is right-handed.  See e.g., January 2013 VA examination; January 2014 hearing testimony.  As such, the Board will only consider the rating criteria for the major side.

Impairment of the ulna is rated under Diagnostic Code 5211.  38 C.F.R. § 4.71a.  Malunion of the ulna with bad alignment is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  Nonunion of the ulna in the lower half is rated 20 percent.  Id.  Nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side.  Id.  Nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side.  Id.

In a January 2010 letter, the Veteran's private physician, Dr. J.M.D, noted that the Veteran's right ulna fracture required continuous medical care and medications to deal with the pain.  Additional private treatment records show complaints of right elbow pain.

The Veteran underwent a January 2013 VA examination in conjunction with this claim.  At that time, he reported constant aching in his elbow.  He denied flare-ups.  His range of motion was full range of extension and flexion to 135 degrees, both without objective evidence of painful motion.  There was no additional limitation of motion with repetitive testing.  There was no ankylosis.  There was no localized tenderness or pain to palpation of the joints/soft tissue of either the elbow or forearm.  The Veteran did not have flail joint, joint fracture, or impairment of supination or pronation.  He had atrophy of the triceps and biceps muscles of the right upper extremity and his right upper arm circumference was 1.5 inches smaller than the left.  He had full muscle strength.  The functional impact of this disability was that the Veteran had constant right elbow pain and his efforts to limit pain by minimizing flexion and extension of the elbow made it difficult for him to drive a truck for long periods of time.  

At his January 2014 hearing, the Veteran testified that he had to alter the way he pushed open doors so that he was using more of the other side of his arm.  He had to avoid any type of triceps pulling motion and position his arm in a different, unnatural, position.

Based on the above, the Board finds that the Veteran's right elbow disability does not approximate the criteria for a rating in excess of the current 10 percent evaluation under Diagnostic Code 5211.  His current symptoms include subjectively painful motion and a non-compensable degree of limited flexion.  A higher rating under this diagnostic code requires non-union of the ulna, which is not shown here.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.  Therefore the criteria for a higher rating have not been met.  38 C.F.R. § 4.7.

The Board has also considered whether a higher rating is available under an alternate diagnostic code.  The evidence of record does not show joint fracture or flail joint; therefore evaluation under Diagnostic Code 5209 is not warranted.  38 C.F.R. § 4.71a.  There is no finding of ankylosis, so evaluation under Diagnostic Code 5205 is not warranted.  38 C.F.R. § 4.71a.  Likewise, the Veteran has full range of extension, which precludes evaluation under Diagnostic Codes 5207 and 5208.  Id.   While some limitation of flexion is shown, it is not limited to 100 degrees or less, as required for a compensable rating under Diagnostic Code 5206.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995)(holding that an examiner should determine whether a disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain, and, if feasible, express this in terms of the degree of additional range-of-motion lost); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as ankylosis or joint nonunion, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes painful motion and a painful scar.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disability.

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability.

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

A rating higher than 10 percent for impairment of the ulna, right elbow, status post open reduction and internal fixation, is denied.


REMAND

As new and material evidence has been received sufficient to reopen the previously denied claims for service connection for bilateral shoulder disabilities and carpal tunnel syndrome, the Board must now consider the de novo issue of entitlement to service connection for these disabilities.

Service Connection - Shoulders

The Veteran was afforded a January 2013 VA examination of his shoulders.  That examiner provided a medical nexus opinion on the issue of secondary service connection, but not direct service connection.  Earlier private medical opinions had been offered with regard to whether the Veteran's bilateral shoulder disabilities were caused by his in-service elbow injury.  Upon review of the Veteran's service treatment records, the Board notes an in-service complaint of pulled shoulder and neck muscles after playing football in November 1992.  This in-service complaint has not been discussed in the medical nexus opinions.

In his November 2012 letter, Dr. J.B.C., a private orthopedic surgeon, noted the Veteran's reports of bilateral shoulder pain ever since high school football, with several football-related injuries.  See also January 2013 record.  These injuries were not noted on the Veteran's entrance examination.  Although these football injuries would have predated the Veteran's service, their association with his current bilateral shoulder complaints combined with the notation of another football injury during service necessitates a remand for an addendum opinion that considers this additional evidence.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection - CTS

At his January 2014 hearing, the Veteran testified that he had been told by a neurologist that his CTS was due to his service as a mechanic on airplanes.  The record does not contain any medical record that reflects this.  Nevertheless, the Veteran's DD-214 does show a military occupational specialty (MOS) of hydraulic/ pneumatic mechanic.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Again, the Veteran underwent a January 2013 VA examination of his wrists, but the medical nexus opinion provided was limited to the issue of secondary service connection.  Thus, an addendum opinion that addresses the question of direct service connection is needed.

TDIU

The Veteran has stated that he is unemployable due to his inability to use his upper body.  See January 2014 hearing transcript.  Currently he is only service connected for a right elbow disability.  Service connection for additional upper body conditions is the subject of this remand.  A decision on these issues would have a "significant impact" upon the Veteran's claim for TDIU.  That impact in turn could render any review of the decision on the TDIU claim meaningless and a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the TDIU claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).
	
Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the January 2013 examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  If this examiner finds that a new examination is necessary, schedule the Veteran for such an examination.  After a review of the claims file, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current left and/or right shoulder disability had its onset during service or is otherwise attributable to his service?  In doing so, the examiner is asked to specifically address the November 1992 injury.

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current carpal tunnel syndrome (CTS) had its onset during service or is otherwise attributable to his service?  In doing so, the examiner is asked to specifically address the Veteran's contention of an injury through his work as a hydraulic/ pneumatic mechanic.

A complete rationale must be provided for the opinions.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.

2.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals





	


Department of Veterans Affairs


